United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 18-3570
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                    Marcus Derby

                        lllllllllllllllllllllDefendant - Appellant
                                        ____________

                      Appeal from United States District Court
                 for the Western District of Arkansas - Fayetteville
                                  ____________

                           Submitted: September 23, 2019
                              Filed: November 4, 2019
                                   [Unpublished]
                                   ____________

Before KELLY, MELLOY, and STRAS, Circuit Judges.
                           ____________

PER CURIAM.

       Marcus Derby received a within-Guidelines-range, 96-month prison sentence
after pleading guilty to conspiracy to distribute cocaine. 21 U.S.C. §§ 841(a)(1), 846.
On appeal, Derby argues that the district court1 erroneously denied him a minor-

      1
      The Honorable Timothy L. Brooks, United States District Judge for the
Western District of Arkansas.
participant adjustment. See U.S.S.G. § 3B1.2(b). Derby was a supplier of drugs
distributed in the conspiracy. The district court found that, although Derby was less
culpable than the two leaders of the drug trafficking organization, he was not
substantially less culpable than the average participants, many of whom were street-
level dealers. At sentencing, the district court commented that it may have never
heard argument for a minor-role adjustment made for an upstream supplier.
Regardless, we agree with the district court’s finding that Derby cannot qualify for
a minor role adjustment given the facts of this case, see United States v. Cubillos, 474
F.3d 1114, 1120 (8th Cir. 2007); United States v. Thompson, 60 F.3d 514, 517 (8th
Cir. 1995), and we find no clear error in the district court’s ruling, United States v.
Brown, 929 F.3d 1030, 1041 (8th Cir. 2019) (standard of review). Accordingly, we
affirm the judgment of the district court. See 8th Cir. R. 47B.
                        ______________________________




                                          -2-